(.''               Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 1 of 11
J..
:;~:.:


                            THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY




                                                                 )
         QAWI ROBERTSON                                         )
         Private Individual                                     )
         PO Box 230                                             )
         Brandywine, MD 20613

                               Plaintiff,
                                                                )
                                                                )
                                                                )
                                                                     Civil Case No   ('/+c_ /JO - {~ Cj                               rs
         VS.                                                     )
                                                                )
         Kendra Ross (Daughter)                                 )
         Private Individual                                     )
         782 Saxon Court                                        )
         Charlottesville, VA 22901                               )
         Private Individual                                     )
         Ward of:                                                )
         Gillian Chadwick                                        )
         Washbum University School of Law                       )                        •'   ·...

         1700 SW College Avenue                                 )                                       .J
                                                                                                          I

         Topeka, KS 66621                                       )
         and                                                    )                                      ....·'
                                                                                          0
         MCGUIREWOODS LLP                                       )                         !.· ..

         Elizabeth A. Hutson, Jonathan T. Blank,               )                          t.:~·
         Katlyn Farrell, Benjamin P. Abel                       )
                                                                                                       l.,•.J
         2001 K Street NW, Suite 400                            )
         Washington, DC 20006                                   )
         As her residence is under protection                  )
         the above is being served on her behalf               )
                                                              )
                                                              )
         Cheryl Ross (Mother)                                  )                      C~t:_t:,; f:~11 .!i!rf-i :1~HR
          Plivate Individual                                  )                      t-lFW r(}H~.l~';:rf =~~
         3547 Spottswood Ave.                                )
         Memphis, TN 3 8111                                  )                       F:TF - tJF~ fJ1S                         ~ .. Ci¥:
                             Defendant(s)                    )                       i t~l {:j                              i?,S .. lfi!i
                                                             )                       tt~jQi Pf.:i ~i            f1=r·~·t   =f. R~~




         BreachOfContract.QRobertson.Kendra.Ross.9/15/2020
. -.,               Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 2 of 11
}:,

··.:,
,:   ...
I';°. I'
 ... ·
r•'·t
•
                                                       COMPLAINT


                       BREACH OF CONTRACT AND MEMORANDUM OF AGREEMENT
                                        BY DEFENDANTS
                             DEFAMATION, LIBEL, SLANDER, OR SIMILAR

           Memorandum of Agreement under a contract and Legal Definition. A Memorandum of
           Agreement ("MOA''), also known as a memorandum of understanding, is a fonnal business
           document used to outline an agreement made between two separate entities, groups or
           individuals.


                   I, Qawi "last name of robe1ison" Being a private individual and a member of the
           Community known as the United Nation oflslam at one time, and a member of The Value
           Creators at one time and a member of the Promise Keepers set for this claim ofinjury caused by
           Kendra Ross in her capacity as a private individual, and her Mother, Cheryl Ross in her capacity
           as a private individual.
                   The agreed contract of each of the communities that when anyone became a member of,
           they were infonned of the guidelines and tenns of such condition to live in the community.
           Those who choose to stay and live in the community agreed to the terms of the contract, if you
           refuse to live by the tenns of the contract then you were free to leave.


                  Today you have similar in Housing Association, volunteer services for State and Federal
           Agencies.
                  Agenda 21 is one of several global plans of action designed to create a coalition of
           government, business, and non-governmental organizations (NGO's) under the auspices of the
           United Nations. When fully operational, this system of Global Governance will command a One
           World Court, a One World Anny, a One World Media, etc. All working in lock-step to gain total
           control over all human activity and all of the Earth's wealth.
                  Below are fonner living and work agreements made by those who choose to work and
           live within these communities in the United States and these communities were not called a
           "cult". From the 1900 up until the early 1950s many workers/employees, especially those in the




           BreachOfContract.QR obertson. Kendra. Ross.9/15/2020
c·,                 Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 3 of 11
:;~: :

:/; mining and logging industry, were paid in a f01111 of cun-ency issued by their employer known as
         company scrip
         Example similar agreement
         Company scrip is scrip (a substitute for govermnent-issued legal tender or cun-ency)


         Lumber company scrip In Wisconsin, for example, forest-products and lumber companies were
         specifically exempted from the state law requiting employers to pay workers' wages in cash.
         Lumber and timber companies frequently paid their workers in script, which was redeemable at
         the company store. Company-run stores served as a convenience for workers and their families,
         but also allowed the companies to recapture some of their labor expenses. In certain cases,
         employers included contract provisions requiring employees to patronize the company stores.
         Employees who wanted to change their script to cash generally had to do so at a discount.


         Coal sclip is "tokens or paper with a monetary value issued to workers as an advance
         on wages by the coal company or its designated representative". As such, coal scrip could only
         be used at the specific locality or coal town of the company named. Because coal scrip was used
         in the context of a coal town, where there are usually no other retail establishments in that
         specific remote location, employees who used this could only redeem their value at that specific
         location




         Gamification describes the incentivisation of people's engagement in non-game contexts and
         activities by using game-style mechanics. Gamification leverages people's natural tendencies for
         competition, achievement, collaboration, and charity. Tools employed in game design, such as
         rewarding users for achievements, "leveling-up," and earning badges, are carried into the real
         world to help motivate individuals to achieve their goals or boost perfonnance.
         There are many examples of gamification, the most well-known perhaps being frequent flyer
         rewards programs offered by airlines. The important measurable metiics of success from
         gamification include the level of engagement, influence, brand loyalty, time spent on an activity,
         and the game's ability to go viral.




         BreachOfContract.ORobertson.Kendra.Ross.9/15/2020
                    Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 4 of 11
·, ..
. l:;,
. •·:,,.
 ~




           Homeowners' Association Sample Rules A written contract of a group of property owners,
           typically condominium owners, describing their joint ownership obligations and rights. The
           association agreement usually allows members to approve new owners before a sale, and gives
           the right to charge each resident for agreed upon building operating expenses.


           In the United States, a homeowner association (or homeowners' association, abbreviated HOA,
           sometimes refen-ed to as a property owners' association or POA) is a private association often
           fanned by a real estate developer for the purpose of marketing, managing, and selling homes and
           lots in a residential subdivision. Typically the developer will transfer control of the association to
           the homeowners after selling a predetennined number of lots. Generally any person who wants
           to buy a residence within the area of a homeowners association must become a member, and
           therefore must obey the governing documents including Articles oflncorporation, CC&Rs
           (Covenants, Conditions and Restrictions) and By-Laws, which may limit the owner's.


           A cooperative agreement is a legal agreement between the federal government and any other
           entity. A cooperative agreement occurs when the federal government transfers something of
           value, usually money, to a state govenunent, municipality or private company for a public
           purpose. In a cooperative agreement, substantial interaction goes on between the federal
           government and the other party.


                                  31 U.S. Code § 6305.Using cooperative agreements
           An executive agency shall use a cooperative agreement as the legal instrument reflecting a
           relationship between the United States Government and a State, a local govenunent, or other
           recipient when-
           (1) the principal purpose of the relationship is to transfer a thing of value to the State, local
           government, or other recipient to carry out a public purpose of support or stimulation authmized
           by a law of the United States instead of acquiring (by purchase, lease, or barter) property or
           services for the direct benefit or use of the United States Govenunent; and
           (2) substantial involvement is expected between the executive agency and the State, local
           government, or other recipient when can-ying out the activity contemplated in the agreement.




           BreachOfContract.QRobertson.Kendra.Ross.9/15/2020
I   .l             Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 5 of 11



                                        BARTERING/PAYMENT IN KIND


         Bartering and "Payment kind" are two systems that date as far back as 6000 B.C
         Bartering is the exchange of goods or services for other goods or services without the use of
         money. Payment in kind is the use of goods or services instead of cash. Payment-in-kind also
         refers to a financial instrnment that pays interest or dividends to investors of bonds, notes, or
         prefe1rnd stock with additional securities or equity instead of cash. "Payment-in-kind, and
         bartering are two successful systems because both parties are aware upfront of the method of pay
         and or exchange. Similar in this case with Cheryl Ross and Kendra Ross. All pa11ies are aware of
         the agreement upfront and therefore made the agreement to volunteer services while being
         provided a safe place to grow and learn while all their physical needs were met.



                                   LEGAL DEFINITION OF A VOLUNTEER
         29 CPR § 553.101 - "Volunteer" defined. (a) An individual who perfonns hours of service for
         a public agency for civic, charitable, or humanitarian reasons, without promise, expectation or
         receipt of compensation for services rendered, is considered to be a volunteer during such hours.
         Individuals perfonning hours of service for such a public agency will be considered volunteers
         for the time so spent and not subject to sections 6, 7, and 11 of the FLSA when such hours of
         service are perfonned in accord with sections 3(e)(4) (A) and (B) of the FLSA and the guidelines
         in this subpart. What this is sharing is that Kendra Ross applies to this.
         (b) Congress did not intend to discourage or impede volunteer activities undertaken for civic,
         charitable, or humanitarian purposes, but expressed its wish to prevent any manipulation or
         abuse of minimum wage or overtime requirements through coercion or undue pressure upon ·
         individuals to "volunteer" their services.
         (c) Individuals shall be considered volunteers only where their sl?rvices are offered freely and
         without pressure or coercion, direct or implied, from an employer.
         (d) An individual shall not be considered a volunteer if the individual is otherwise employed by
         the same public agency to perfonn the same type of services as those for which the individual
         proposes to volunteer.


         29 CFR § 553.100 General.


         BreachOfContract. Q Robertson.Kendra. Ross.9/15/2020
'·•     I

! .     !            Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 6 of 11
.,.
~;    •··




r•··,
! 'i
            Section 3(e) of the Fair Labor Standards Act, as amended in 1985, provides that individuals
            perfom1ing volunteer services for units of State and local governments will not be regarded as
            "employees" under the statute. The purpose of this subpart is to define the circumstances under
            which individuals may perfonn hours of volunteer service for units of State and local
            governments without being considered to be their employees during such hours for purposes of
            theFLSA.


                                      THE MEMORANDUM OF AGREEMENT
                   When Che1yl Ross and her minor children Kendra Ross come to the community known
            as the United Nation of Islam in the year of 1995 when it was under the control of Royall "last
            name of Jenkins", Cheryl Ross had to go through a training course to ensure she was aware of
            what she was agreeing to.
                   The condition if she agreed to work in the conununity, she would receive the following
            for her and her children, housing, medical, food, schooling for her Daughter Kendra Ross as one
            of the siblings, to have training for a job skill in other communities that could be in other States
            if they choose to be part of the conununity.
                   This agreement was violated once Kendra Ross left the community and became of age
            over that of a minor of 18 years of age that Cheryl Ross agreed to when Kendra Ross was still a
            minor under the jurisdiction and control of her mother.
                   Again Kendra Ross did return back to the community of United Nation oflslam once she
            was oflegal age, of her own free will and married and then left again to return to the outside
            system outside of the community. This is called free will.
                   Brief history of the United Nation Oflslam under control of Royal "last name of jenkins"
            at that time Kendra Ross was a minor when all of her claims have occurred against this
            community.
                   Since 2010-2012 the United Nation Oflslam has gone through troubled waters of being
            Hi Jacked by fonner members who seen cash value of this community. This community was
            taken over, and then returned back to the original board members.
                   Kendra Ross actions in 2018 long after being out of the community and still under the
            memorandum of agreement /contract to which she has received the benefits while as a minor
            under Mother Cheryl Ross jmisdiction.



            BreachOfContract.QRobertson.Kendra.Ross.9/15/2020
,···,                 Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 7 of 11

    •::,,
·~   .. .
,   ... .
I(      l
r·.··1
•, .....
                    Kendra Ross was not a member of the Value Creators or that of the Promise Keeper. But
            by her action claiming human trafficking and labor claim against the United Nation Oflslam is a
            contract violation to the agreement of being a member.
                    These same memorandum of agreement /contracts are the same with the Valve Creators
            and Promise Keepers.
                    The suit against the communities / people has caused in- repairable damage against these
            communities/ people.
                    The people of these communities have lost the right to work in the community, schooling,
            medical treatment from the community, food, housing, etc.


                                                       INTRODUCTION


            1. Defamation, Libel and Slander remains a shockingly prevalent practice throughout the world
            and it has become an epidemic in the United States.
                    a. False accusations circulate worldwide with blinding speed through internet social
            media via all types of electronic devices: TV's, phones, tablets etc which causes a person or their
            business entities to lose public tmst in them and/or their products and services.
                    b. Slander victimizes vulnerable persons by defrauding and forcing them to close
            businesses, change names, relocate, lose sales and gainful employment.


            2. I, Qawi "last name robertson" the plaintiff knows this first hand and you may ask how and
            why I have first-hand knowledge?


            3. From 2000 until it's unauth01ized decommission on December 31st, 2012 (executed by the
            criminal activities of UNOI Officers Akiba and Kaaba Majeed, Henry Munoz, Yunus Rassoull
            and Attorney Wayman W. Favors) I accepted membership with the organization named the
            United Nation oflslam with the understanding that any goods, services or time invested that
            were rendered from my fleshly being would be donated (whether monetary or physical goods) on
            a volunteer basis.




            BreachOfContract. QR obertson. Kendra. Ross. 9/15/2020
                   Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 8 of 11
J:.



:T:      4. As Defendant(s) Kendra and Cheryl Ross (Mother and Daughter) were and are completely
'·.··'
         aware of the fact that there were clear steps and infonnation for every potential member;
                 a. this procedure was called "processing" in the United Nation oflslam which generally
         consisted of attending three public meetings and,
                 b. then being asked if you'd like to move forward with orientation classes.
                 c. The processing member then wrote a savior's letter (a written contract/agreement)
         which was the standard for all UNOI Members that were of the age of majority (18 years) and,
                 d. then in tum mailed it to UNOI HQ's for approval.
                 • A sample of this UNOI contract/agreement is enclosed and labeled as 'Evidence A'
         [Exhibit A].


         5. As President George Washington stated; "To speak evil of any one: unless there is
         unequivocal proofs of their deserving it, is an injury for which there is no adequate reparation."
                 a. Fortunately, the state and federal laws prohibit this contemptible practice such as 2017
         KANSAS Statute Article 24. - REGULATION OF CERTAIN TRADE PRACTICES 40-2404.
         Unfair methods of competition or unfair and deceptive acts or practices; title insurance agents,
         requirements; disclosure of nonpublic personal infonnation; rules and regulations.
                 b. Along with federal law 28 U.S. Code § 4101. Definitions: The tenn "defamation"
         means any action or other proceeding for defamation, libel, slander, or similar claim alleging that
         fonns of speech are false, have caused damage to reputation or emotional distress, have
         presented any person in a false light, or have resulted in criticism, dishonor, or condemnation of
         any person.


         6. I, Qawi "last name robertson" boldly and bravely return to this jurisdiction - the epicenter of
         Kendra Ross's initial breach of contract and DEFAMATION and SLANDEREROUS deception
         - and bring this action to enforce anti-breach of contract and defamation under federal and state
         laws.


         7. KENDRA ROSS and CHERYL ROSS both knew after at least 15 years of participation and
         membership with the UNOI that all of the abovementioned statement is false and a complete
         breach of contract.



         BreachOfContract. QRobertson. Kendra. Ross.9/15/2020
!.
     ••.
           i               Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 9 of 11
-,\ .
     ...
:;•:::
[•··,
  : !
i,::1
               8. I, Qawi "last name robertson" have been in these 3 entities the UNOI, the Value Creators and
               the Promise Keepers since birth and have never experienced being trafficked or been mistreated
               NOR have ever seen any of like ever perpetuated in these communities.


               9. My Dad (William Robe1ison) and Kendra Ross' Mother (Che1yl Ross) was manied/ together
               While both being in the UNOI and The Value Creators.


               10. During their man-iage which makes me Kendra Ross' step brother.


               11. I lived with Kendra Ross on Two different occasions.
                       a. One occasion being while in the UNOI and,
                       b. also While the UNOI was dismantled.
                       c. In living with Ms. Ross in 2008 and also from 2012 through 2013.


               12. I have NEVER experienced her being forced to do anything or being threatened to do
               anything while in the UNOI.


               13. While living with Kendra Ross in 2012-2013 she was working vaiious jobs at Chipotle and
               Cafe Rio.


               14. She also had a working vehicle.


               15. She had fiiends and was happy working with them.


               16. Throughout my time living with the Cheryl and Kendra Ross the relationship between the
               two was a rocky road.
                       a. They had many of arguments, fights, they even involved the police at times.
                       b. Cheryl Ross and my dad William Robe1ison was not pleased with Kendra's actions
                       which consisted of with smoking marijuana, being disrespectful, breaking the rules of the
                       home and being over her friends homes late at night.



               BreachOfContract.QR obertson. Kendra. Ross. 9/15/2020
                   Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 10 of 11
-, ...
.i·:···

-•:::.
·=····
r····1
1 ii
                  c. It got to the point where she was kicked out the home BY CHERYL ROSS "Her own
                  Mother".
          17. Kendra Ross states in her fraudulent claim that her maiTiage in the UNOI was a1Tanged.
                  a. However the community did not operate that way in the UNOI, The Value Creators or
          The Promise Keepers.
                  b. Within the communities the woman picks the man, if the man accepts the women it is
          checked with her first if she is in agreement with the idea.


          18. Kendra Ross stated that she was forced to cook, clean, and do housework.
                  a. Having general household responsibilities or being someone's wife is not being forced
          to do something. Even in that it does not justify Kendra Ross being fina11cially compensated for
          general household duties and would be a breach of the memorandum of agreement of the UNO I.


          19. Kendra Ross falsely states that she couldn't have contact with her mother.
                  a. Living with both Kendra Ross and Cheryl Ross I have first-hand knowledge stating
          that is not true.
                  b. I, Qawi "last name of robertson" being born in the community, I've spent time away
          from my parents and have always had the opportunity to communicate with my parents.




                  I BEING A PLAINTIFF IN THIS ACTION HAS LOST THE FOLLOWING


          1. Lost businesses in Baltimore, MD, New Haven, CT, Chicago, IL, Kansas City, KS and
          Atlanta, GA which consisted of restaurants/catering, bakery, trucking, construction, schooling
          and food product wholesaling.
          2. I personally have lost my job in the Atlanta restaurant.
          3. In losing my job it caused me to move out ofmy home.
          4. Wells Fargo froze our business accounts of the Value Creators.


          Breach OfContract.QR obertson. Kendra. Ross. 9/15/2020
                   Case 8:21-cv-00143-PX Document 2 Filed 01/15/21 Page 11 of 11

.,?:
i';'·;
Iii
         5. Lost revenue and potential revenue from Royall's Finest Coffee due to the slanderous
         statements made by Kendra Ross in her filing of August 17th, 2017 "VERIFIED COMPLAINT"
         in the UNITED STATES DISTRICT COURT- a product sample is enclosed and labeled as
         'Evidence A' [Exhibit A].
         6. Lost revenue and potential revenue from Royall Essence tea beverage due to the slanderous
         statements made by Kendra Ross in her filing of August 17th, 2017 "VERIFIED COMPLAINT"
         in the UNITED STATES DISTRICT COURT- a product sample is enclosed and labeled as
         'Evidence B' [Exhibit B].
         7. Lost revenue and potential revenue from Royall Dressing salad dressing due to the slanderous
         statements made by Kendra Ross in her filing of August 17th, 2017 "VERIFIED
         COMPLAINT" in the UNITED STATES DISTRICT COURT - a product sample is enclosed
         and labeled as 'Evidence C' [Exhibit C].
         8. Lost revenue and potential revenue from the Royall Touch eate1y located in Kansas City, KS
         due to the slanderous statements made by Kendra Ross in her filing on August 17th, 2017
         "VERIFIED COMPLAINT" in the UNITED STATES DISTRICT COURT- business
         documents are enclosed and labeled as 'Evidence D' [Exhibit D].
         9. Lost revenue and potential revenue from the Royall Touch cafeteria/catering business in
         Baltimore, MD due to the slanderous statements made by Kendra Ross in her filing on August
         17th, 2017 "VERIFIED COMPLAINT" in the UNITED STATES DISTRICT COURT-
         business documents are enclosed and labeled as 'Evidence E' [Exhibit E]
         10. I, Qawi Robertson experienced slander, libel, and defamation of character while doing Non-
         for profit fundraisers.
         11. We were known in the community for being upstanding, having a strong drive to make our
         community positive, we were respected giving the youth opp01tunities, fixing up many buildings
         and adding life to the community. Because of Kendra Ross' fraudulent claims we have been
         profiled and are considered a cult.
         12. I lost fiiends/Family due to us being labeled a cult.
         13. Also while doing these various fund-raisers, I was often asked ifl was selling "Cult cakes" or
         "Trafficked Cakes".




         BreachOf Contract.QR obertson. Kendra. Ross. 9/15/2020
